DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mudd et al (PGPub 2006/0131782 cited in IDS).
Regarding Claim 1, Mudd teaches a method for plugging a subset of cells of a honeycomb structure (Abstract), the method comprising:
covering a first end face of the honeycomb structure (Fig. 4- first end face 36) with a mask (Fig. 4- mask 28) that comprises a body (Fig. 4- body 32) having an outer edge (Fig. 4- outer edge 38) and a plurality of openings (Fig. 4- openings 30), wherein the outer edge of the body extends outwardly of at least a portion of an outer edge of the first end face and the plurality of openings of the mask is coincident with a plurality of cells of the honeycomb structure ([0040]- The mask extends radially outwardly from the first end face; openings 30 are positioned within the body 32 so as to coincide with the ends of the second subset 26 of cell channels 22 which are to be charged with plugging material);
bringing a film material and the honeycomb structure into contact with each other (Fig. 5- film material 42 in contact with honeycomb), the film material having an outer edge that also extends outwardly of at least a portion of the outer edge of the first end face of the honeycomb structure ([0042]- the film material 42 includes an outer periphery 46 and an outer edge 48 each extending outwardly from the outer edge 16 of the substrate body 10);
applying a force to the film material to push plugging material through the plurality of openings of the mask and into the plurality of cells of the honeycomb structure ([0043]- A force in a direction and as represented by directional arrow 60 is exerted on the film material 42 by the piston 50, thereby forcing the plugging material 44 through the openings 30 of the mask 28 and charging the second subset 26 of the cell channels 22 of the honeycomb structure 10) and
adjusting the force applied to the film material based at least in part on a pressure within the plurality of cells to push the plugging material to a predetermined depth within the plurality of cells ([0055]- Once the piston 50 has forced a desired portion of the plugging material 44 to a desired depth in the substrate 10, the piston 50 stops and is retracted slightly to allow the pressure built up by the plugging process to be relieved).

Regarding Claim 2, Mudd further teaches a piston applies the force to the film material (Fig. 8- piston 50).

Regarding Claim 3, Mudd further teaches the mask comprises a polymer material ([0045]- laser-cut polymer masks).

Regarding Claim 4, Mudd further teaches the plugging material has a substantially uniform thickness as the force is applied ([0042]- the plugging material 44 is provided in the form of a flat patty of a uniform thickness).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al (PGPub 2006/0131782 cited in IDS) in view of Sugiyama et al (JPS6276785A with references to the machine English translation provided herewith).
Regarding Claim 5, Mudd further teaches the piston has a sensor that measure the force against the piston by the plugging material [0055] but does not appear to explicitly teach pressure within the plurality of cells of the honeycomb structure is measured by evaluating output data from a pressure sensor film disposed between the film material and the plugging material, the sensor film comprising a plurality of pressure sensors.
Sugiyama teaches an alternative pressure detecting device (Page 1, [0001] comprising a plurality of sensors distributed across an array (Page 2, [0002]) to obtain the pressure distribution across the film (Page 2, [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mudd to include a plurality of sensors distributed across an array as taught by Sugiyama with reasonable expectation of success to obtain the pressure distribution across the film (Page 2, [0002]). 

Regarding Claim 6, Sugiyama further teaches pressure within the plurality of cells of the honeycomb structure is measured in a plurality of region pressures, each region pressure corresponding to a portion of the plurality of cells ((Page 2, [0002]- plurality of sensors distributed across an array to obtain the pressure distribution across the film (Page 2, [0002])).

Regarding Claim 8, Mudd further teaches the plugging material comprises a non- uniform thickness based at least in part on prior-measured output data from the pressure sensor film ([0042]- patties of varying thickness may also be used).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al (PGPub 2006/0131782 cited in IDS) in view of Sugiyama et al (JPS6276785A with references to the machine English translation provided herewith) and Kasai et al (US Pat. 5720787).
Regarding Claim 7, Mudd and Sugiyama do not appear to explicitly teach a plurality of forces are applied to regions of the film material based at least in part on the plurality of region pressures.
Kasai teaches an alternative honeycomb plugging method (Abstract) wherein a plurality of forces are applied to regions of the film material based at least in part on the plurality of region pressures (Col. 3, Lines 47-55) in order to form the sealing portions to random depths to prevent crack generation (Col. 3, Lines 47-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mudd and Sugiyama to include a plurality of forces applied to regions of the film material based at least in part on the plurality of region pressures as taught by Kasai with reasonable expectation of success to form the sealing portions to random depths to prevent crack generation (Col. 3, Lines 47-67).

Claims 9-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al (PGPub 2006/0131782 cited in IDS) in view of Hoshikawa et al (JP2007038278A with references to the machine English translation cited herewith).
Regarding Claim 9, Mudd teaches a method for plugging a subset of cells of a honeycomb structure (Abstract), the method comprising:
covering a first end face of the honeycomb structure (Fig. 4- first end face 36) with a mask (Fig. 4- mask 28) that comprises a body (Fig. 4- body 32) having an outer edge (Fig. 4- outer edge 38) and a plurality of openings (Fig. 4- openings 30), wherein the outer edge of the body extends outwardly of at least a portion of an outer edge of the first end face and the plurality of openings of the mask is coincident with a plurality of cells of the honeycomb structure ([0040]- The mask extends radially outwardly from the first end face; openings 30 are positioned within the body 32 so as to coincide with the ends of the second subset 26 of cell channels 22 which are to be charged with plugging material);
bringing a film material and the honeycomb structure into contact with each other (Fig. 5- film material 42 in contact with honeycomb), the film material having an outer edge that also extends outwardly of at least a portion of the outer edge of the first end face of the honeycomb structure ([0042]- the film material 42 includes an outer periphery 46 and an outer edge 48 each extending outwardly from the outer edge 16 of the substrate body 10);
applying a force to the film material to push plugging material through the plurality of openings of the mask and into the plurality of cells of the honeycomb structure ([0043]- A force in a direction and as represented by directional arrow 60 is exerted on the film material 42 by the piston 50, thereby forcing the plugging material 44 through the openings 30 of the mask 28 and charging the second subset 26 of the cell channels 22 of the honeycomb structure 10) and
adjusting the force applied to the film material based at least in part on a pressure within the plurality of cells to push the plugging material to a predetermined depth within the plurality of cells ([0055]- Once the piston 50 has forced a desired portion of the plugging material 44 to a desired depth in the substrate 10, the piston 50 stops and is retracted slightly to allow the pressure built up by the plugging process to be relieved).

Mudd does not appear to explicitly teach the force to the film is provided by an adjustable piston comprising a planar face that applies the force to the film material based at least in part on one or more of a yaw adjustment and a pitch adjustment to the planar face of the adjustable piston.
Hoshikawa teaches an alternative press molding operation [0001] wherein the press has a stage with adjustable pitch and yaw [0016] in order to improve processing accuracy [0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mudd to include a press stage with adjustable pitch and yaw as taught by Hoshikawa with reasonable expectation of success to improve processing accuracy [0016].

Regarding Claim 10, Mudd further teaches the mask comprises a polymer material ([0045]- laser-cut polymer masks).

Regarding Claim 11, Mudd further teaches the plugging material has a substantially uniform thickness as the force is applied ([0042]- the plugging material 44 is provided in the form of a flat patty of a uniform thickness).

Regarding Claim 16, Mudd teaches a method for plugging a subset of cells of a honeycomb structure (Abstract), the method comprising:
covering a first end face of the honeycomb structure (Fig. 4- first end face 36) with a mask (Fig. 4- mask 28) that comprises a body (Fig. 4- body 32) having an outer edge (Fig. 4- outer edge 38) and a plurality of openings (Fig. 4- openings 30), wherein the outer edge of the body extends outwardly of at least a portion of an outer edge of the first end face and the plurality of openings of the mask is coincident with a plurality of cells of the honeycomb structure ([0040]- The mask extends radially outwardly from the first end face; openings 30 are positioned within the body 32 so as to coincide with the ends of the second subset 26 of cell channels 22 which are to be charged with plugging material);
bringing a film material and the honeycomb structure into contact with each other (Fig. 5- film material 42 in contact with honeycomb), the film material having an outer edge that also extends outwardly of at least a portion of the outer edge of the first end face of the honeycomb structure ([0042]- the film material 42 includes an outer periphery 46 and an outer edge 48 each extending outwardly from the outer edge 16 of the substrate body 10);
applying a force to the film material to push plugging material through the plurality of openings of the mask and into the plurality of cells of the honeycomb structure ([0043]- A force in a direction and as represented by directional arrow 60 is exerted on the film material 42 by the piston 50, thereby forcing the plugging material 44 through the openings 30 of the mask 28 and charging the second subset 26 of the cell channels 22 of the honeycomb structure 10) and
adjusting the force applied to the film material based at least in part on a pressure within the plurality of cells to push the plugging material to a predetermined depth within the plurality of cells ([0055]- Once the piston 50 has forced a desired portion of the plugging material 44 to a desired depth in the substrate 10, the piston 50 stops and is retracted slightly to allow the pressure built up by the plugging process to be relieved).

Mudd does not appear to explicitly teach the force to the film is provided by an adjustable piston comprising an adjustable face that applies the force to the film material based at least in part on an adjustment to a height of the face of the piston at one or more XY positions on the face.

Hoshikawa teaches an alternative press molding operation [0001] wherein the press has a stage with adjustable pitch and yaw [0016] in order to improve processing accuracy [0016].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mudd to include a press stage with adjustable pitch and yaw as taught by Hoshikawa with reasonable expectation of success to improve processing accuracy [0016].

Regarding Claim 17, Mudd further teaches the mask comprises a polymer material ([0045]- laser-cut polymer masks).

Regarding Claim 18, Mudd further teaches the plugging material has a substantially uniform thickness as the force is applied ([0042]- the plugging material 44 is provided in the form of a flat patty of a uniform thickness).

Claims 12-13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al (PGPub 2006/0131782 cited in IDS) in view of Hoshikawa et al (JP2007038278A with references to the machine English translation cited herewith) and Sugiyama et al (JPS6276785A with references to the machine English translation provided herewith).
Regarding Claim 12, Mudd further teaches the piston has a sensor that measure the force against the piston by the plugging material [0055] but Mudd and Hoshikawa do not appear to explicitly teach pressure within the plurality of cells of the honeycomb structure is measured by evaluating output data from a pressure sensor film disposed between the film material and the plugging material, the sensor film comprising a plurality of pressure sensors.
Sugiyama teaches an alternative pressure detecting device (Page 1, [0001] comprising a plurality of sensors distributed across an array (Page 2, [0002]) to obtain the pressure distribution across the film (Page 2, [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mudd to include a plurality of sensors distributed across an array as taught by Sugiyama with reasonable expectation of success to obtain the pressure distribution across the film (Page 2, [0002]). 

Regarding Claim 13, Sugiyama further teaches pressure within the plurality of cells of the honeycomb structure is measured in a plurality of region pressures, each region pressure corresponding to a portion of the plurality of cells ((Page 2, [0002]- plurality of sensors distributed across an array to obtain the pressure distribution across the film (Page 2, [0002]).

Regarding Claim 15, Mudd further teaches the plugging material comprises a non- uniform thickness based at least in part on prior-measured output data from the pressure sensor film ([0042]- patties of varying thickness may also be used).

Regarding Claim 19, Mudd further teaches the piston has a sensor that measure the force against the piston by the plugging material [0055] but Mudd and Hoshikawa do not appear to explicitly teach pressure within the plurality of cells of the honeycomb structure is measured by evaluating output data from a pressure sensor film disposed between the film material and the plugging material, the sensor film comprising a plurality of pressure sensors.

Sugiyama teaches an alternative pressure detecting device (Page 1, [0001] comprising a plurality of sensors distributed across an array (Page 2, [0002]) to obtain the pressure distribution across the film (Page 2, [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mudd to include a plurality of sensors distributed across an array as taught by Sugiyama with reasonable expectation of success to obtain the pressure distribution across the film (Page 2, [0002]). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mudd et al (PGPub 2006/0131782 cited in IDS) in view of Hoshikawa et al (JP2007038278A with references to the machine English translation cited herewith), Sugiyama et al (JPS6276785A with references to the machine English translation provided herewith), and Kasai et al (US Pat. 5720787).
Regarding Claim 14, Mudd, Hoshikawa, and Sugiyama do not appear to explicitly teach a plurality of forces are applied to regions of the film material based at least in part on the plurality of region pressures.
Kasai teaches an alternative honeycomb plugging method (Abstract) wherein a plurality of forces are applied to regions of the film material based at least in part on the plurality of region pressures (Col. 3, Lines 47-55) in order to form the sealing portions to random depths to prevent crack generation (Col. 3, Lines 47-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mudd and Sugiyama to include a plurality of forces applied to regions of the film material based at least in part on the plurality of region pressures as taught by Kasai with reasonable expectation of success to form the sealing portions to random depths to prevent crack generation (Col. 3, Lines 47-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        8/25/22

/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712